
	

114 HR 296 IH: Justice for Victims of Trafficking Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 296
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Poe of Texas (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide justice for the victims of trafficking.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Justice for Victims of Trafficking Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Domestic trafficking victims' fund.
					Sec. 3. Official recognition of American victims of human trafficking.
					Sec. 4. Victim-centered child human trafficking deterrence block grant program.
					Sec. 5. Direct services for victims of child pornography.
					Sec. 6. Increasing compensation and restitution for trafficking victims.
					Sec. 7. Streamlining human trafficking investigations.
					Sec. 8. Enhancing human trafficking reporting.
					Sec. 9. Reducing demand for sex trafficking.
					Sec. 10. Using existing task forces and components to target offenders who exploit children.
					Sec. 11. Targeting child predators.
					Sec. 12. Monitoring all human traffickers as violent criminals.
					Sec. 13. Crime victims' rights.
					Sec. 14. Combat Human Trafficking Act.
					Sec. 15. Grant accountability.
			2.Domestic trafficking victims' fund
 (a)In generalChapter 201 of title 18, United States Code, is amended by adding at the end the following:  3014.Additional special assessment (a)In generalIn addition to the assessment imposed under section 3013, the court shall assess an amount of $5,000 on any non-indigent person or entity convicted of an offense under—
 (1)chapter 77 (relating to peonage, slavery, and trafficking in persons); (2)chapter 109A (relating to sexual abuse);
 (3)chapter 110 (relating to sexual exploitation and other abuse of children); (4)chapter 117 (relating to transportation for illegal sexual activity and related crimes); or
 (5)section 274 of the Immigration and Nationality Act (8 U.S.C. 1324) (relating to human smuggling), unless the person induced, assisted, abetted, or aided only an individual who at the time of such action was the alien’s spouse, parent, son, or daughter (and no other individual) to enter the United States in violation of law.
 (b)Satisfaction of Other Court-Ordered ObligationsAn assessment under subsection (a) shall not be payable until the person subject to the assessment has satisfied all outstanding court-ordered fines and orders of restitution arising from the criminal convictions on which the special assessment is based.
 (c)Establishment of Domestic Trafficking Victims' FundThere is established in the Treasury of the United States a fund, to be known as the Domestic Trafficking Victims' Fund (referred to in this section as the Fund), to be administered by the Attorney General, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services.
 (d)DepositsNotwithstanding section 3302 of title 31, or any other law regarding the crediting of money received for the Government, there shall be deposited in the Fund an amount equal to the amount of the assessments collected under this section, which shall remain available until expended.
						(e)Use of funds
 (1)In generalFrom amounts in the Fund, in addition to any other amounts available, and without further appropriation, the Attorney General, in coordination with the Secretary of Health and Human Services shall, for each of fiscal years 2016 through 2020, use amounts available in the Fund to award grants or enhance victims' programming under—
 (A)sections 202, 203, and 204 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a, 14044b, and 14044c);
 (B)subsections (b)(2) and (f) of section 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105); and
 (C)section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)). (2)GrantsOf the amounts in the Fund used under paragraph (1), not less than $2,000,000 shall be used for grants to provide services for child pornography victims under section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).
 (3)LimitationsAmounts in the Fund, or otherwise transferred from the Fund, shall be subject to the limitations on the use or expending of amounts described in sections 506 and 507 of division H of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 409) to the same extent as if amounts in the Fund were funds appropriated under division H of such Act.
							(f)Transfers
 (1)In generalEffective on the day after the date of enactment of the Justice for Victims of Trafficking Act of 2015, on September 30 of each fiscal year, all unobligated balances in the Fund shall be transferred to the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601).
 (2)AvailabilityAmounts transferred under paragraph (1)— (A)shall be available for any authorized purpose of the Crime Victims Fund; and
 (B)shall remain available until expended. (g)Collection methodThe amount assessed under subsection (a) shall, subject to subsection (b), be collected in the manner that fines are collected in criminal cases.
 (h)Duration of obligationThe obligation to pay an assessment imposed on or after the date of enactment of the Justice for Victims of Trafficking Act of 2015 shall not cease until the assessment is paid in full.. (b)Technical and conforming amendmentThe table of sections for chapter 201 of title 18, United States Code, is amended by inserting after the item relating to section 3013 the following:
				
					
						3014. Additional special assessment..
 3.Official recognition of American victims of human traffickingSection 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105) is amended— (1)by redesignating subsection (f) (as originally enacted), as subsection (h); and
 (2)in subsection (f) (as added by section 213(a)(1) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457)), by adding at the end the following:
				
					(4)Official recognition of American victims of human trafficking
 (A)In generalUpon receiving credible information that establishes, by a preponderance of the evidence, that a covered individual is a victim of a severe form of trafficking and at the request of the covered individual, the Secretary of Health and Human Services shall promptly issue a determination that the covered individual is a victim of a severe form of trafficking. The Secretary shall have exclusive authority to make such a determination.
 (B)Covered individual definedIn this subsection, the term covered individual means— (i)a citizen of the United States; or
 (ii)an alien lawfully admitted for permanent residence (as defined in section 101(20) of the Immigration and Nationality Act (8 U.S.C. 1101(20))).
 (C)ProcedureFor purposes of this paragraph, in determining whether a covered individual has provided credible information that the covered individual is a victim of a severe form of trafficking, the Secretary of Health and Human Services shall consider all relevant and credible evidence, and if appropriate, consult with the Attorney General, the Secretary of Homeland Security, or the Secretary of Labor.
 (D)Presumptive evidenceFor purposes of this paragraph, the following forms of evidence shall receive deference in determining whether a covered individual has established that the covered individual is a victim of a severe form of trafficking:
 (i)A sworn statement by the covered individual or a representative of the covered individual if the covered individual is present at the time of such statement but not able to competently make such sworn statement.
 (ii)Police, government agency, or court records or files. (iii)Documentation from a social services, trafficking, or domestic violence program, child welfare or runaway and homeless youth program, or a legal, clinical, medical, or other professional from whom the covered individual has sought assistance in dealing with the crime.
 (iv)A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.
 (v)Physical evidence. (E)Regulations requiredNot later than 18 months after the date of enactment of the Justice for Victims of Trafficking Act of 2015, the Secretary of Health and Human Services shall adopt regulations to implement this paragraph.
 (F)Rule of construction; official recognition optionalNothing in this paragraph may be construed to require a covered individual to obtain a determination under this paragraph in order to be defined or classified as a victim of a severe form of trafficking under this section..
			4.Victim-centered child human trafficking deterrence block grant program
 (a)In generalSection 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended to read as follows:
				
					203.Victim-centered child human trafficking deterrence block grant program
 (a)Grants authorizedThe Attorney General may award block grants to an eligible entity to develop, improve, or expand domestic child human trafficking deterrence programs that assist law enforcement officers, prosecutors, judicial officials, and qualified victims' services organizations in collaborating to rescue and restore the lives of victims, while investigating and prosecuting offenses involving child human trafficking.
 (b)Authorized activitiesGrants awarded under subsection (a) may be used for— (1)the establishment or enhancement of specialized training programs for law enforcement officers, first responders, health care officials, child welfare officials, juvenile justice personnel, prosecutors, and judicial personnel to—
 (A)identify victims and acts of child human trafficking; (B)address the unique needs of child victims of human trafficking;
 (C)facilitate the rescue of child victims of human trafficking; (D)investigate and prosecute acts of human trafficking, including the soliciting, patronizing, or purchasing of commercial sex acts from children, as well as training to build cases against complex criminal networks involved in child human trafficking;
 (E)use laws that prohibit acts of child human trafficking, child sexual abuse, and child rape, and to assist in the development of State and local laws to prohibit, investigate, and prosecute acts of child human trafficking; and
 (F)implement and provide education on safe harbor laws enacted by States, aimed at preventing the criminalization and prosecution of child sex trafficking victims for prostitution offenses;
 (2)the establishment or enhancement of dedicated anti-trafficking law enforcement units and task forces to investigate child human trafficking offenses and to rescue victims, including—
 (A)funding salaries, in whole or in part, for law enforcement officers, including patrol officers, detectives, and investigators, except that the percentage of the salary of the law enforcement officer paid for by funds from a grant awarded under this section shall not be more than the percentage of the officer’s time on duty that is dedicated to working on cases involving child human trafficking;
 (B)investigation expenses for cases involving child human trafficking, including— (i)wire taps;
 (ii)consultants with expertise specific to cases involving child human trafficking; (iii)travel; and
 (iv)other technical assistance expenditures; (C)dedicated anti-trafficking prosecution units, including the funding of salaries for State and local prosecutors, including assisting in paying trial expenses for prosecution of child human trafficking offenders, except that the percentage of the total salary of a State or local prosecutor that is paid using an award under this section shall be not more than the percentage of the total number of hours worked by the prosecutor that is spent working on cases involving child human trafficking;
 (D)the establishment of child human trafficking victim witness safety, assistance, and relocation programs that encourage cooperation with law enforcement investigations of crimes of child human trafficking by leveraging existing resources and delivering child human trafficking victims’ services through coordination with—
 (i)child advocacy centers; (ii)social service agencies;
 (iii)State governmental health service agencies; (iv)housing agencies;
 (v)legal services agencies; and (vi)non-governmental organizations and shelter service providers with substantial experience in delivering wrap-around services to victims of child human trafficking; and
 (E)the establishment or enhancement of other necessary victim assistance programs or personnel, such as victim or child advocates, child-protective services, child forensic interviews, or other necessary service providers; and
 (3)the establishment or enhancement of problem solving court programs for trafficking victims that include—
 (A)mandatory and regular training requirements for judicial officials involved in the administration or operation of the court program described under this paragraph;
 (B)continuing judicial supervision of victims of child human trafficking who have been identified by a law enforcement or judicial officer as a potential victim of child human trafficking, regardless of whether the victim has been charged with a crime related to human trafficking;
 (C)the development of a specialized and individualized, court-ordered treatment program for identified victims of child human trafficking, including—
 (i)State-administered outpatient treatment; (ii)life skills training;
 (iii)housing placement; (iv)vocational training;
 (v)education; (vi)family support services; and
 (vii)job placement; (D)centralized case management involving the consolidation of all of each child human trafficking victim’s cases and offenses, and the coordination of all trafficking victim treatment programs and social services;
 (E)regular and mandatory court appearances by the victim during the duration of the treatment program for purposes of ensuring compliance and effectiveness;
 (F)the ultimate dismissal of relevant non-violent criminal charges against the victim, where such victim successfully complies with the terms of the court-ordered treatment program; and
 (G)collaborative efforts with child advocacy centers, child welfare agencies, shelters, and non-governmental organizations with substantial experience in delivering wrap-around services to victims of child human trafficking to provide services to victims and encourage cooperation with law enforcement.
								(c)Application
 (1)In generalAn eligible entity shall submit an application to the Attorney General for a grant under this section in such form and manner as the Attorney General may require.
 (2)Required informationAn application submitted under this subsection shall— (A)describe the activities for which assistance under this section is sought;
 (B)include a detailed plan for the use of funds awarded under the grant; (C)provide such additional information and assurances as the Attorney General determines to be necessary to ensure compliance with the requirements of this section; and
 (D)disclose— (i)any other grant funding from the Department of Justice or from any other Federal department or agency for purposes similar to those described in subsection (b) for which the eligible entity has applied, and which application is pending on the date of the submission of an application under this section; and
 (ii)any other such grant funding that the eligible entity has received during the 5-year period ending on the date of the submission of an application under this section.
 (3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the Attorney General shall give preference to grant applications if—
 (A)the application includes a plan to use awarded funds to engage in all activities described under paragraphs (1) through (3) of subsection (b); or
 (B)the application includes a plan by the State or unit of local government to continue funding of all activities funded by the award after the expiration of the award.
								(d)Duration and renewal of award
 (1)In generalA grant under this section shall expire 3 years after the date of award of the grant. (2)RenewalA grant under this section shall be renewable not more than 2 times and for a period of not greater than 2 years.
 (e)EvaluationThe Attorney General shall— (1)enter into a contract with a nongovernmental organization, including an academic or nonprofit organization, that has experience with issues related to child human trafficking and evaluation of grant programs to conduct periodic evaluations of grants made under this section to determine the impact and effectiveness of programs funded with grants awarded under this section; and
 (2)submit the results of any evaluation conducted pursuant to paragraph (1) to— (A)the Committee on the Judiciary of the Senate; and
 (B)the Committee on the Judiciary of the House of Representatives. (f)Mandatory exclusionAn eligible entity awarded funds under this section that is found to have used grant funds for any unauthorized expenditure or otherwise unallowable cost shall not be eligible for any grant funds awarded under the block grant for 2 fiscal years following the year in which the unauthorized expenditure or unallowable cost is reported.
 (g)Compliance requirementAn eligible entity shall not be eligible to receive a grant under this section if within the 5 fiscal years before submitting an application for a grant under this section, the grantee has been found to have violated the terms or conditions of a Government grant program by utilizing grant funds for unauthorized expenditures or otherwise unallowable costs.
 (h)Administrative capThe cost of administering the grants authorized by this section shall not exceed 5 percent of the total amount expended to carry out this section.
 (i)Federal shareThe Federal share of the cost of a program funded by a grant awarded under this section shall be— (1)70 percent in the first year;
 (2)60 percent in the second year; and (3)50 percent in the third year, and in all subsequent years.
 (j)Authorization of funding; fully offsetFor purposes of carrying out this section, the Attorney General, in consultation with the Secretary of Health and Human Services, is authorized to award not more than $7,000,000 of the funds available in the Domestic Trafficking Victims’ Fund, established under section 3014 of title 18, United States Code, for each of fiscal years 2016 through 2020.
 (k)DefinitionsIn this section— (1)the term child means a person under the age of 18;
 (2)the term child advocacy center means a center created under subtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
 (3)the term child human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) involving a victim who is a child; and
 (4)the term eligible entity means a State or unit of local government that— (A)has significant criminal activity involving child human trafficking;
 (B)has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing child human trafficking;
 (C)has developed a workable, multi-disciplinary plan to combat child human trafficking, including— (i)the establishment of a shelter for victims of child human trafficking, through existing or new facilities;
 (ii)the provision of trauma-informed, gender-responsive rehabilitative care to victims of child human trafficking;
 (iii)the provision of specialized training for law enforcement officers and social service providers for all forms of human trafficking, with a focus on domestic child human trafficking;
 (iv)prevention, deterrence, and prosecution of offenses involving child human trafficking, including soliciting, patronizing, or purchasing human acts with children;
 (v)cooperation or referral agreements with organizations providing outreach or other related services to runaway and homeless youth;
 (vi)law enforcement protocols or procedures to screen all individuals arrested for prostitution, whether adult or child, for victimization by sex trafficking and by other crimes, such as sexual assault and domestic violence; and
 (vii)cooperation or referral agreements with State child welfare agencies and child advocacy centers; and
 (D)provides an assurance that, under the plan under subparagraph (C), a victim of child human trafficking shall not be required to collaborate with law enforcement officers to have access to any shelter or services provided with a grant under this section.
 (l)Grant accountability; specialized victims’ service requirementNo grant funds under this section may be awarded or transferred to any entity unless such entity has demonstrated substantial experience providing services to victims of human trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of human trafficking victims..
 (b)Table of contentsThe table of contents in section 1(b) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7101 note) is amended by striking the item relating to section 203 and inserting the following:
				
					
						Sec. 203. Victim-centered child human trafficking deterrence block grant program..
 5.Direct services for victims of child pornographyThe Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is amended— (1)in section 212(5) (42 U.S.C. 13001a(5)), by inserting , including human trafficking and the production of child pornography before the semicolon at the end; and
 (2)in section 214 (42 U.S.C. 13002)— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
 (B)by inserting after subsection (a) the following:  (b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime, may make grants to develop and implement specialized programs to identify and provide direct services to victims of child pornography..
				6.Increasing compensation and restitution for trafficking victims
 (a)Amendments to title 18Section 1594 of title 18, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (1)— (i)by striking that was used or and inserting that was involved in, used, or;
 (ii)by inserting , and any property traceable to such property after such violation; and (B)in paragraph (2), by inserting , or any property traceable to such property after such violation;
 (2)in subsection (e)(1)(A)— (A)by striking used or and inserting involved in, used, or; and
 (B)by inserting , and any property traceable to such property after any violation of this chapter; (3)by redesignating subsection (f) as subsection (g); and
 (4)by inserting after subsection (e) the following:  (f)Transfer of forfeited assets (1)In generalNotwithstanding any other provision of law, the Attorney General shall transfer assets forfeited pursuant to this section, or the proceeds derived from the sale thereof, to satisfy victim restitution orders arising from violations of this chapter.
 (2)PriorityTransfers pursuant to paragraph (1) shall have priority over any other claims to the assets or their proceeds.
 (3)Use of non-forfeited assetsTransfers pursuant to paragraph (1) shall not reduce or otherwise mitigate the obligation of a person convicted of a violation of this chapter to satisfy the full amount of a restitution order through the use of non-forfeited assets or to reimburse the Attorney General for the value of assets or proceeds transferred under this subsection through the use of non-forfeited assets..
 (b)Amendment to title 28Section 524(c)(1)(B) of title 28, United States Code, is amended by inserting chapter 77 of title 18, after criminal drug laws of the United States or of. (c)Amendments to title 31 (1)In generalChapter 97 of title 31, United States Code, is amended—
 (A)by redesignating section 9703 (as added by section 638(b)(1) of the Treasury, Postal Service, and General Government Appropriations Act, 1993 (Public Law 102–393; 106 Stat. 1779)) as section 9705; and
 (B)in section 9705(a), as redesignated— (i)in paragraph (1)—
 (I)in subparagraph (I)— (aa)by striking payment and inserting Payment; and
 (bb)by striking the semicolon at the end and inserting a period; and (II)in subparagraph (J), by striking payment and inserting Payment; and
 (ii)in paragraph (2)— (I)in subparagraph (B)—
 (aa)in clause (iii)— (AA)in subclause (I), by striking or and inserting of; and
 (BB)in subclause (III), by striking and at the end; (bb)in clause (iv), by striking the period at the end and inserting ; and; and
 (cc)by inserting after clause (iv) the following:  (v)U.S. Immigration and Customs Enforcement with respect to a violation of chapter 77 of title 18 (relating to human trafficking);;
 (II)in subparagraph (G), by adding and at the end; and (III)in subparagraph (H), by striking ; and and inserting a period.
							(2)Technical and conforming amendments
					(A)Cross references
 (i)Title 28Section 524(c) of title 28, United States Code, is amended— (I)in paragraph (4)(C), by striking section 9703(g)(4)(A)(ii) and inserting section 9705(g)(4)(A);
 (II)in paragraph (10), by striking section 9703(p) and inserting section 9705(p); and (III)in paragraph (11), by striking section 9703 and inserting section 9705.
 (ii) Title 31Title 31, United States Code, is amended— (I)in section 312(d), by striking section 9703 and inserting section 9705; and
 (II)in section 5340(1), by striking section 9703(p)(1) and inserting section 9705(p)(1). (iii)Title 39Section 2003(e)(1) of title 39, United States Code, is amended by striking section 9703(p) and inserting section 9705(p).
 (B)Table of sectionsThe table of sections for chapter 97 of title 31, United States Code, is amended to read as follows:
						
							
								9701. Fees and charges for Government services and things of value.
								9702. Investment of trust funds.
								9703. Managerial accountability and flexibility.
								9704. Pilot projects for managerial accountability and flexibility.
								9705. Department of the Treasury Forfeiture Fund..
 7.Streamlining human trafficking investigationsSection 2516 of title 18, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (a), by inserting a comma after weapons); (B)in subparagraph (c)—
 (i)by inserting section 1581 (peonage), section 1584 (involuntary servitude), section 1589 (forced labor), section 1590 (trafficking with respect to peonage, slavery, involuntary servitude, or forced labor), before section 1591;
 (ii)by inserting section 1592 (unlawful conduct with respect to documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or forced labor), before section 1751;
 (iii)by inserting a comma after virus); (iv)by striking ,, section and inserting a comma;
 (v)by striking or after misuse of passports),; and (vi)by inserting or before section 555;
 (C)in subparagraph (j), by striking pipeline,) and inserting pipeline),; and (D)in subparagraph (p), by striking documents, section 1028A (relating to aggravated identity theft)) and inserting documents), section 1028A (relating to aggravated identity theft); and
 (2)in paragraph (2), by inserting human trafficking, child sexual exploitation, child pornography production, after kidnapping. 8.Enhancing human trafficking reporting (a)In generalSection 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the following:
				
 (i)Part 1 violent crimes To include human traffickingFor purposes of this section, the term part 1 violent crimes shall include severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))..
 (b)Crime Control Act amendmentsSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— (1)in paragraph (2), by striking and at the end; and
 (2)in paragraph (4)— (A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);
 (B)in subparagraph (A), by inserting and a photograph taken within the previous 180 days after dental records; (C)in subparagraph (B), by striking and at the end;
 (D)by redesignating subparagraph (C) as subparagraph (D); and (E)by inserting after subparagraph (B) the following:
						
 (C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution; and.
					9.Reducing demand for sex trafficking
 (a)In generalSection 1591 of title 18, United States Code, is amended— (1)in subsection (a)(1), by striking or maintains and inserting maintains, patronizes, or solicits;
 (2)in subsection (b)— (A)in paragraph (1), by striking or obtained and inserting obtained, patronized, or solicited; and
 (B)in paragraph (2), by striking or obtained and inserting obtained, patronized, or solicited; and (3)in subsection (c)—
 (A)by striking or maintained and inserting , maintained, patronized, or solicited; and (B)by striking knew that the person and inserting knew, or recklessly disregarded the fact, that the person.
 (b)Definition amendedSection 103(10) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining and inserting obtaining, patronizing, or soliciting.
 (c)PurposeThe purpose of the amendments made by this section is to clarify the range of conduct punished as sex trafficking.
 10.Using existing task forces and components to target offenders who exploit childrenNot later than 180 days after the date of enactment of this Act, the Attorney General shall ensure that—
 (1)all task forces and working groups within the Innocence Lost National Initiative engage in activities, programs, or operations to increase the investigative capabilities of State and local law enforcement officers in the detection, investigation, and prosecution of persons who patronize, or solicit children for sex; and
 (2)all components and task forces with jurisdiction to detect, investigate, and prosecute cases of child labor trafficking engage in activities, programs, or operations to increase the capacity of such components to deter and punish child labor trafficking.
			11.Targeting child predators
 (a)Clarifying that child pornography producers are human traffickersSection 2423(f) of title 18, United States Code, is amended— (1)by striking means (1) a and inserting the following: “means—
					
 (1)a; (2)by striking United States; or (2) any and inserting the following: “United States;
					
 (2)any; and (3)by striking the period at the end and inserting the following: “; or
					
 (3)production of child pornography (as defined in section 2256(8)).. (b)Holding sex traffickers accountableSection 2423(g) of title 18, United States Code, is amended by striking a preponderance of the evidence and inserting clear and convincing evidence.
 12.Monitoring all human traffickers as violent criminalsSection 3156(a)(4)(C) of title 18, United States Code, is amended by inserting 77, after chapter. 13.Crime victims' rights (a)In generalSection 3771 of title 18, United States Code, is amended—
 (1)in subsection (a), by adding at the end the following:  (9)The right to be informed in a timely manner of any plea bargain or deferred prosecution agreement.
 (10)The right to be informed of the rights under this section and the services described in section 503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims' Rights Ombudsman of the Department of Justice.;
 (2)in subsection (d)(3), in the fifth sentence, by inserting , unless the litigants, with the approval of the court, have stipulated to a different time period for consideration before the period; and
 (3)in subsection (e)— (A)by striking this chapter, the term and inserting the following: “this chapter:
						
 (1)Court of appealsThe term court of appeals means— (A)the United States court of appeals for the judicial district in which a defendant is being prosecuted; or
 (B)for a prosecution in the Superior Court of the District of Columbia, the District of Columbia Court of Appeals.
								(2)Crime victim
 (A)In generalThe term;  (B)by striking In the case and inserting the following:
						
 (B)Minors and certain other victimsIn the case; and (C)by adding at the end the following:
						
 (3)District court; courtThe terms district court and court include the Superior Court of the District of Columbia.. (b)Crime victims fundSection 1402(d)(3)(A)(i) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)(A)(i)) is amended by inserting section before 3771.
			(c)Appellate review of petitions relating to crime victims' rights
 (1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this section, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate review..
 (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act.
				14.Combat Human Trafficking Act
 (a)Short titleThis section may be cited as the Combat Human Trafficking Act of 2015. (b)DefinitionsIn this section:
 (1)Commercial sex act; Severe forms of trafficking in persons; StateThe terms commercial sex act, severe forms of trafficking in persons, and State have the meanings given those terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (2)Covered offenderThe term covered offender means an individual who obtains, patronizes, or solicits a commercial sex act involving a person subject to severe forms of trafficking in persons.
 (3)Covered offenseThe term covered offense means the provision, obtaining, patronizing, or soliciting of a commercial sex act involving a person subject to severe forms of trafficking in persons.
 (4)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code. (5)Local law enforcement officerThe term local law enforcement officer means any officer, agent, or employee of a unit of local government authorized by law or by a local government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
 (6)State law enforcement officerThe term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
				(c)Department of justice training and policy for law enforcement officers, prosecutors, and judges
				(1)Training
 (A)Law enforcement officersThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice, including each anti-human trafficking training program for Federal, State, or local law enforcement officers, includes technical training on—
 (i)effective methods for investigating and prosecuting covered offenders; and (ii)facilitating the provision of physical and mental health services by health care providers to persons subject to severe forms of trafficking in persons.
 (B)Federal prosecutorsThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice for United States attorneys or other Federal prosecutors includes training on seeking restitution for offenses under chapter 77 of title 18, United States Code, to ensure that each United States attorney or other Federal prosecutor, upon obtaining a conviction for such an offense, requests a specific amount of restitution for each victim of the offense without regard to whether the victim requests restitution.
 (C)JudgesThe Federal Judicial Center shall provide training to judges relating to the application of section 1593 of title 18, United States Code, with respect to ordering restitution for victims of offenses under chapter 77 of such title.
 (2)Policy for Federal law enforcement officersThe Attorney General shall ensure that Federal law enforcement officers are engaged in activities, programs, or operations involving the detection, investigation, and prosecution of covered offenders.
 (d)Minimum Period of Supervised Release for Conspiracy To Commit Commercial Child Sex TraffickingSection 3583(k) of title 18, United States Code, is amended by inserting 1594(c), after 1591,. (e)Bureau of justice statistics report on state enforcement of human trafficking prohibitionsThe Director of the Bureau of Justice Statistics shall—
 (1)prepare an annual report on— (A)the rates of—
 (i)arrest of individuals by State law enforcement officers for a covered offense; (ii)prosecution (including specific charges) of individuals in State court systems for a covered offense; and
 (iii)conviction of individuals in State court systems for a covered offense; and (B)sentences imposed on individuals convicted in State court systems for a covered offense; and
 (2)submit the annual report prepared under paragraph (1) to— (A)the Committee on the Judiciary of the House of Representatives;
 (B)the Committee on the Judiciary of the Senate; (C)the Task Force;
 (D)the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)); and
 (E)the Attorney General. 15.Grant accountability (a)DefinitionIn this section, the term covered grant means a grant awarded by the Attorney General under section 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b), as amended by section 4.
 (b)AccountabilityAll covered grants shall be subject to the following accountability provisions: (1)Audit requirement (A)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of a covered grant to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (B)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (C)Mandatory exclusionA recipient of a covered grant that is found to have an unresolved audit finding shall not be eligible to receive a covered grant during the following 2 fiscal years.
 (D)PriorityIn awarding covered grants the Attorney General shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a covered grant.
 (E)ReimbursementIf an entity is awarded a covered grant during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
						(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and covered grants, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a covered grant to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a covered grant and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.
					(3)Conference expenditures
 (A)LimitationNo amounts transferred to the Department of Justice under this Act, or the amendments made by this Act, may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, or the amendments made by this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.
 (D)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this Act, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—
 (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (iv)includes a list of any grant recipients excluded under paragraph (1) from the previous year. (4)Prohibition on lobbying activity (A)In generalAmounts awarded under this Act, or any amendments made by this Act, may not be utilized by any grant recipient to—
 (i)lobby any representative of the Department of Justice regarding the award of grant funding; or (ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a covered grant has violated subparagraph (A), the Attorney General shall—
 (i)require the grant recipient to repay the grant in full; and (ii)prohibit the grant recipient from receiving another covered grant for not less than 5 years.
						
